Dismiss and Opinion Filed October 7, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01039-CV

                    IN RE ESTATE OF CURTIS MCCARTY

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-04019-D

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      After appellant failed to timely file his brief, we directed appellant by postcard

dated September 2, 2022 to file his brief within ten days and cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal. Accordingly, we

dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b), (c).



                                            /Cory L. Carlyle/
211039f.p05                                 CORY L. CARLYLE
                                            JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE ESTATE OF CURTIS                       On Appeal from the County Court at
MCCARTY                                      Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-21-04019-
No. 05-21-01039-CV                           D.
                                             Opinion delivered by Justice Carlyle.
                                             Justices Molberg and Partida-Kipness
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 7th day of October, 2022.




                                       –2–